302 U.S. 739
58 S. Ct. 141
82 L. Ed. 571
James S. COBURN, Grace K. Hugh, et al., petitioners,v.PHOENIX MUTUAL LIFE INSURANCE COMPANY OF HARTFORD,  CONNECTICUT, et al.*
No. 430.
Supreme Court of the United States
November 8, 1937

Messrs. George D. Welles and Fred E. Fuller, both of Toledo, Ohio, for petitioners.


1
For opinion below, see Cramer v. Phoenix Mut. Life Ins. Co., 91 F.(2d) 141.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Eighth Circuit denied.



*
 Rehearing denied 302 U.S. 778, 58 S. Ct. 263, 82 L.Ed. ——.